ORDER

PER CURIAM.
Arvel D. Long (Appellant) appeals from the trial court’s judgment of conviction entered upon a jury verdict finding him guilty of second-degree assault and armed criminal action. We have reviewed the briefs of the parties and the record on appeal and conclude that the trial court did not abuse its discretion in refusing Appellant’s self-defense instructions nor commit plain error in failing to grant a new trial based on certain admitted testimony. An extended opinion would have no prece-dential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Criminal Procedure 80.25(b).